ALLOWABILITY NOTICE

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 05/09/2022 is acknowledged.  Claims 1, 4, 7, 15, 17, and 22 have been amended.  Claims 2-3, 6, 14, and 19-21 have been cancelled.  Claims 1, 4-5, 7-13, 15-18, and 22 are pending in the application.  Applicant’s amendments to the claims have overcome the objections previously set forth in the Final Office Action mailed 03/09/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims have been amended as follows:
	Claim 1, line 20, --,-- [a comma] has been added after “B-spline curve”
Claim 1, line 26, “a center” has been replaced by --the center--
Claim 17, line 19, “a connection portion” has been replaced by --the connection portion--
Claim 17, line 21, “the center” has been replaced by --a center--
Claim 17, line 24, “a center” has been replaced by --the center--
Claim 22, line 19, --,-- [a comma] has been added after “B-spline curve”
Claim 22, line 20, “the center” has been replaced by --a center--
Claim 22, line 23, “a center” has been replaced by --the center--

Reasons for Allowance
Claims 1, 4-5, 7-13, 15-18, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed combination in independent claim 1 including “wherein a distance from a center of the compressing portion to the connection portion is R, a distance from the center of the compressing portion to the first circular arc portion is R1, a distance from the center of the compressing portion to the second circular arc portion is R2, a thickness of the first circular arc portion is t, a distance by which a center of the eccentric portion is eccentric from a center of the rotation shaft is ε, an angle of one end of the first circular arc portion with respect to a preset reference line is θ1, an angle of one end of the second circular arc portion with respect to the preset reference line is θ2, an angle of a point of the connection portion with respect to the preset reference line is θ, and R =                         
                            
                                
                                    R
                                
                                
                                    1
                                
                            
                            -
                            
                                
                                    ε
                                    +
                                    t
                                
                            
                            +
                            
                                
                                    ε
                                    +
                                    t
                                
                            
                            c
                            o
                            s
                            φ
                            ,
                            φ
                            =
                            -
                            
                                
                                    180
                                
                                
                                    α
                                
                            
                            
                                
                                    cos
                                
                                ⁡
                                
                                    
                                        
                                            θ
                                            -
                                            
                                                
                                                    θ
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                
                            
                            ,
                            α
                            =
                            (
                            
                                
                                    θ
                                
                                
                                    1
                                
                            
                            -
                            
                                
                                    θ
                                
                                
                                    2
                                
                            
                            )
                        
                     is satisfied” is not disclosed or rendered obvious over the art of record. Independent claims 17 and 22 include similar limitations, and the same is applied.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        05/13/2022


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Wednesday, May 18, 2022